UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6495



JAMES H. FITZGERALD, SR.,

                                              Plaintiff - Appellant,

          versus


DR. FRYE, Chief Physician of the Chesterfield
County Jail; MEDICAL STAFF, “Unknown Nurses”
of the Chesterfield County Jail; NATIVIDAD
STOVER, M.D.; MEDICAL COLLEGE OF VIRGINIA,
“John Doe, Unknown Medical Intern,”

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-598-AM)


Submitted:   July 8, 1999                  Decided:    July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James H. Fitzgerald, Sr., Appellant Pro Se. Lynne J. Fiscella, LAW
OFFICE OF COTTER, FISCELLA & MCCONNELL, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James H. Fitzgerald, Sr., a Virginia inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 1999) complaint under 28 U.S.C.A. § 1915A(b)(1) (West Supp.

1999).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we affirm the

appeal on the reasoning of the district court.    See Fitzgerald v.

Frye, No. CA-98-598-AM (E.D. Va. Mar. 1, 1999).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2